Exhibit 10.61

 

SALES AND MARKETING OUTSOURCING AGREEMENT

 

This Sales and Marketing Outsourcing Agreement (this “Agreement”) is made
effective July 1,2005 (the “Effective Date”) between Aegis Communications Group,
Inc., a Delaware corporation having offices located at 8001 Branch Drive,
Irving, Texas 75063 (“Aegis”), and Business Transformation Consulting Inc, a
Delaware corporation having offices located at 1135 Meadow Creek Dr., Irving TX
75038 (“Contractor”).

 

WHEREAS, Aegis desires to outsource its sales and marketing functions including
client prospecting, market research, leads generation, customer acquisition,
up-selling, cross-selling, building loyalty programs and relationship management
(the “Sales Functions”) to support its inbound and outbound telephone services
(the “Services”); and

 

WHEREAS, Contractor is willing to provide the Sales Functions on the terms and
conditions set forth in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Aegis and Contractor agree as follows:

 

1. Referral of Potential Purchasers. Aegis hereby authorizes Contractor to
market its Services to potential purchasers of the Services (“Purchasers”). All
Purchasers solicited by Contractor are to be forwarded to Aegis for acceptance
or rejection. Aegis reserves the right to solicit Purchasers directly or through
another entity, and shall pay no compensation to Contractor for Purchasers
solicited directly by Aegis or another entity, unless the Purchaser is listed in
Exhibit A as a prospect and enters into an agreement with Aegis during the
referral period set forth in Exhibit A. In every instance, Aegis has the sole
and absolute right to determine, in its sole discretion, the acceptability of
any Purchaser, and the terms and conditions of any agreement with a Purchaser.
Aegis has no obligation to bid for, quote prices to, negotiate with, or accept
agreements from, any Purchaser. Contractor agrees to disclose to each Purchaser
that (a) Aegis is under no obligation to provide Services to any Purchaser, and
(b) Contractor has no authority to bind Aegis.

 

2. Payments.

 

  a. Commissions. Aegis will pay Contractor commissions as set forth in Exhibit
A. Aegis shall pay the required commissions to Contractor within (a) 30 days
after the last day of the month during which Aegis receives payment from a
Purchaser or (b) such other time period as agreed by the parties in writing for
a specific Purchaser. Aegis will not withhold any federal income taxes or pay
any social security taxes, domestic or foreign, on account of any commissions
paid or payable to Contractor. CONTRACTOR IS RESPONSIBLE FOR THE PAYMENT OF ANY
FEDERAL, STATE AND LOCAL INCOME TAX, SELF-EMPLOYMENT TAX, BUSINESS LICENSES,
BUSINESS REGISTRATIONS, OR OTHER TAXES, LICENSES OR REGISTRATIONS ASSOCIATED
WITH CONTRACTOR’S ACTIVITIES UNDER THIS AGREEMENT.

 

  b. Payment to Aegis. Upon execution of this Agreement, Contractor shall pay
Aegis $250,000. This payment shall be towards leads generated by Aegis and
transferred to the Contractor and towards training of Contractor’s employees by
Aegis. Training shall include visit of Contractor employees to Aegis Call
Center(s) and familiarization with existing Aegis processes.

 

1



--------------------------------------------------------------------------------

3. Aegis’s Duties. Aegis shall use commercially reasonable efforts to provide
Contractor with commercial assistance and information necessary for Contractor
to carry out its activities under this Agreement. All books, documents, other
materials and samples so supplied to Contractor shall be the property of Aegis,
and shall be returned to it upon request. At Aegis’s expense, Aegis shall
provide Contractor’s employees with health insurance, and workers’ compensation
coverage, as may required by the laws of Texas. Aegis will however charge the
contractor for the full time services of domain experts loaned to the Contractor
for the purposes of supporting the outsourced sales and marketing functions.

 

4. Term and Termination. This Agreement shall remain in effect for one year,
beginning on the Effective Date, and shall automatically renew for consecutive
one year periods (collectively, the “Term”), unless it is terminated as provided
in this Section 4. Either party may terminate this Agreement upon 90 days prior
written notice to the other. In the event of a material breach by either party
of this Agreement, the non-breaching party may terminate this Agreement upon
written notice to the breaching party and failure to cure the breach by the
breaching party within 15 days of such written notice. Either party may
immediately terminate this Agreement upon written notice to the other party if
(a) the other party petitions for relief under the Federal Bankruptcy Code;
(b) any involuntary petition thereunder is filed against the other party and is
not dismissed within 90 days; (c) relief under the Federal Bankruptcy Code is
granted with respect to the other party as a debtor; or (d) the other party
makes a general assignment for the benefit of creditors. Upon termination of
this Agreement, Contractor will discontinue any and all commercial activity
relating to sales of the Services. Contractor also agrees to return price and
data books, sales plans and aids, and any and all other material and equipment
furnished to it by Aegis.

 

5. Confidentiality. In performing its obligations under this Agreement, each
party may receive information (the “Receiving Party”) of a confidential and
proprietary nature regarding the other, including information about such party’s
intellectual property and its operations, research, marketing plans, strategies
and customer lists (collectively, “Confidential Information”). The Receiving
Party shall hold the other party’s Confidential Information in strict
confidence, shall not use such Confidential Information except as permitted
hereunder, and shall not disclose such Confidential Information to any third
party without the prior written consent of the disclosing party (the “Disclosing
Party”). Each party will use the same degree of care to protect the Disclosing
Party’s Confidential Information as it uses to protect its own Confidential
Information of like nature, but in no circumstances less than reasonable care.
The Receiving Party shall ensure that its employees and agents are bound to the
same obligations of confidentiality as the Receiving Party. Confidential
Information does not include (a) information which is known to the Receiving
Party prior to the date of receipt and not obtained or derived in any manner
related to this Agreement; (b) information which is or becomes part of the
public domain through no fault of the Receiving Party; or (c) information which
is obtained from a third party that lawfully possesses such Confidential
Information and is under no obligation to keep such Confidential Information
confidential. The Receiving Party may disclose the Confidential Information of
the other in response to a valid court order, law, rule, regulation or other
governmental action, provided that the Disclosing Party is notified in writing
prior to disclosure of the information to permit the Disclosing Party to oppose
such disclosure by appropriate legal action. Upon the termination or expiration
of this Agreement or upon the earlier request of the Disclosing Party, the
Receiving Party will (i) promptly return to the Disclosing Party all
Confidential Information or (ii) upon written request from the Disclosing Party,
destroy such Confidential Information and provide the Disclosing Party with
written certification of such destruction. Upon termination or expiration of
this Agreement, the Receiving Party shall cease all further use of any
Confidential Information, whether in tangible or intangible form.

 

6. Warranties. Contractor represents, warrants and agrees (a) to seek referrals
in accordance with this Agreement and in a manner consistent with all applicable
laws, rules and regulations, and to obtain all professional licenses required to
comply with such laws, rules and regulations, (b) that it shall not interfere in
the business relationship between Aegis and Purchasers, (c) that it shall not
make any

 

2



--------------------------------------------------------------------------------

misrepresentations regarding Aegis or any of the Services, (d) that this
Agreement does not, to Contractor’s knowledge, cause Contractor to violate any
law, statute or regulation and does not breach any other material agreement or
material covenant to which Contractor is a party or is bound.

 

7. Limitation of Liability. THE SOLE AND EXCLUSIVE REMEDY FOR EITHER OF THE
PARTIES FOR THE BREACH OF ANY AND ALL WARRANTIES AND OBLIGATIONS UNDER THIS
AGREEMENT, AND THE SOLE REMEDY FOR LIABILITY OF EITHER OF THEM OF ANY KIND UNDER
THIS AGREEMENT (INCLUDING LIABILITY FOR NEGLIGENCE) IS LIMITED TO THE AMOUNT OF
THE COMMISSION PAYABLE TO THE CONTRACTOR BASED ON THIS AGREEMENT. IN NO EVENT,
WHETHER IN CONTRACT OR IN TORT (INCLUDING BREACH OF WARRANTY, NEGLIGENCE AND
STRICT LIABILITY IN TORT), WILL EITHER OF THE PARTIES BE LIABLE FOR LOST
PROFITS, INDIRECT OR CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.

 

8. Indemnification Under no circumstances shall Aegis be liable for any act or
omission, civil or criminal in nature, debt, misrepresentation, unlawful
gratuity, or other obligation of Contractor. Contractor shall indemnify and hold
Aegis harmless from and against any claim arising therefrom and the cost of
defending against such claim (including but not limited to reasonable attorneys’
fees) arising directly or indirectly from, or as a result of, or in connection
with conduct of Contractor’s business. Contractor covenants to make no
warranties or representations concerning the Services whatsoever, except as
stated in writing on the information made and furnished to Contractor by Aegis.
Contractor agrees to defend and hold harmless, and indemnify Aegis from any
representation made to a Purchaser in breach of this covenant. Further,
Contractor hereby agrees to indemnify Aegis, its employees and agents, with
respect to any claim asserted against Aegis (whether during the Term hereof or
subsequent to its termination) which is based upon any breach by Contractor of
this Agreement, any act of Contractor outside the scope of Contractor’s
authority hereunder, or any act or omission of Contractor.

 

Similarly, under no circumstances shall Contractor be liable for any act or
omission, civil or criminal in nature, debt, misrepresentation, unlawful
gratuity, or other obligation of Aegis. Aegis shall indemnify and hold Aegis
harmless from and against any claim arising therefrom and the cost of defending
against such claim (including but not limited to reasonable attorneys’ fees)
arising directly or indirectly from, or as a result of, or in connection with
conduct of Aegis’s business. Aegis covenants to make no warranties or
representations concerning the Services whatsoever, except as stated in writing
on the information made and furnished to Aegis by Contractor. Aegis agrees to
defend and hold harmless, and indemnify Contractor from any representation made
to a Purchaser in breach of this covenant. Further, Aegis hereby agrees to
indemnify Contractor, its employees and agents, with respect to any claim
asserted against Contractor (whether during the Term hereof or subsequent to its
termination) which is based upon any breach by Aegis of this Agreement, any act
of Aegis outside the scope of Aegis’s authority hereunder, or any act or
omission of Aegis.

 

9. Miscellaneous.

 

  a. Advertising. Except as otherwise agreed by the parties in writing, all
advertising by Contractor under this Agreement will be at Contractor’s expense
and should be presented to Aegis for approval prior to use. Aegis will provide
Contractor’s employees with Aegis business cards that Contractor may use in
performing the Sales Functions. Contractor shall advertise the Services only
under Aegis trademarks and/or trade names and not otherwise; Contractor shall
execute and deliver in accordance with Aegis’s request for such papers, and
conduct at Aegis’s expense such legal proceedings, as Aegis deems necessary for
the safeguarding of any of Aegis’s trademarks or trade names.

 

3



--------------------------------------------------------------------------------

       Contractor acknowledges Aegis’s exclusive ownership of Aegis’s trademarks
and trade names (whether registered or not), and shall take no action
inconsistent with such ownership.

 

  b. Ethical Behavior. Contractor shall not offer or pay any bribe to any
individual or corporation. When other individuals or organizations are required
to participate in the activities covered by this Agreement, they shall be
compensated fairly based on the tasks performed. In no circumstances are public
servants or holders of public office to be offered or paid any bribe or other
benefit, direct or indirect. No contribution in any way related to Aegis shall
be made by Contractor to candidates for public office or to political parties or
other political organizations, regardless of whether such contributions are
permitted by local laws.

 

  c. Relationship of the Parties. Contractor is an independent contractor who
will receive its sole compensation under this Agreement by way of a commission
as defined in Section 2 hereof. Except as otherwise expressly set forth in this
Agreement, Contractor shall not be entitled to any benefits that are afforded to
regular employees of Aegis. During the Term of this Agreement, Contractor shall
not provide the Sales Functions for any other entity. Contractor shall be free
to set hours, work schedule, and sales manner and method, subject to the
requirements of this Agreement. Contractor shall provide its own offices,
staffing, transportation, travel expense and other business overhead, except as
otherwise agreed by the parties in writing. Contractor shall bear the entire
cost and expense of conducting its business in accordance with the terms of this
Agreement. Contractor is not an agent, subsidiary or employee of Aegis. Other
than as expressly provided in this Agreement, Contractor, its agents, and
employees have no power or authority to create any implied or express liability
or obligation in the name of, or on behalf of Aegis, and shall not enter into
any contract that purports to bind Aegis with any person or entity.

 

  d. Successors and Assigns. This Agreement will be binding upon, and will inure
to the benefit of, the permitted successors and assigns of each party hereto.
Contractor may not assign, delegate or otherwise convey this Agreement or any of
its rights and obligations hereunder, to any other entity without the prior
written consent of Aegis, and any attempted assignment or delegation without
such consent will be void. Aegis may assign this Agreement to any successor in
interest to all or any part of Aegis’s operations, so long as the assignee
agrees in writing to be bound by the terms and conditions of this Agreement.

 

  e. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be an original, and such counterparts together will
constitute one and the same instrument. Execution may be effected by delivery of
facsimiles of signature pages (and the parties will follow such delivery by
prompt delivery of originals of such pages).

 

  f. Waiver. The failure of either party to insist upon or enforce strict
performance by the other party of any provision of this Agreement or to exercise
any right under this Agreement shall not be construed as a waiver or
relinquishment to any extent of such party’s right to assert or rely upon any
such provision or right in that or any other instance; rather, the same shall be
and remain in full force and effect, unless such waiver is provided in writing.

 

4



--------------------------------------------------------------------------------

  g. Construction; Severability. In the event that any provision of this
Agreement conflicts with the law under which this Agreement is to be construed
or if any such provision is held invalid by a court with jurisdiction over the
parties to this Agreement, (i) such provision shall be deemed to be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and (ii) the remaining terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect.

 

  h. Insurance. Contractor shall purchase from and maintain in a company or
companies with a rating of “A” or better and lawfully authorized and licensed to
do business in the jurisdiction in which Contractor is located, insurance in at
least the amounts and with the insurance coverages specified in this Section.
All such insurance shall cover the acts and omissions of Contractor and its
employees, agents or subcontractors performing services under this Agreement,
and this Section shall not be construed as limiting in any way the extent to
which Contractor may be held liable for payment for damages to persons or
property resulting from its activities under this Agreement or the activities of
any of its employees or other persons for which Contractor is otherwise
responsible. Coverage under such policies shall be primary without any right of
contribution. Such insurance policies shall be maintained in full force and
effect without interruption during the term of this Agreement, and shall provide
that Aegis shall be given prior written notice of any cancellation or adverse
material change in such policies and that any such cancellation or adverse
material change shall not be effective as to Aegis for at least 30 days after
receipt of such written notice. Upon written request by Aegis from time to time,
Contractor will promptly provide Aegis with evidence of such insurance coverage.

 

Notices: All notices to be given to either party in writing will be addressed as
set forth below and will be considered as properly given if (i) sent by an
express courier delivery service which provides signed acknowledgments of
receipt, (ii) deposited in the U.S. certified or registered first class mail,
postage prepaid, return receipt requested, or (iii) sent by facsimile to the
other Party’s facsimile number. All notices will be effective upon receipt.
Either party will have the right to change its address for notice hereunder to
any other location by giving not less than 5 days’ prior written notice to the
other party in the manner set forth above.

 

  i. Arbitration: Aegis and the Contractor will undertake all reasonable
measures for the peaceful settlement of all disputes, disagreements and claims
related to this Agreement. If any dispute arises in relation to this Agreement,
including any question as to its existence, validity or termination, and such
dispute cannot be resolved between the Parties; such dispute shall be referred
to and finally resolved by arbitration under the Rules of the International
Chamber of Commerce (“ICC”). There will be one arbitrator chosen in accordance
with the rules of the ICC. Any arbitration shall take place in the State of New
York. Any arbitration proceeding will be conducted in English. Any judgment
rendered shall be final and binding on the Parties.

 

5



--------------------------------------------------------------------------------

If to Aegis:   If to Contractor: Aegis Communications Group, Inc.   Business
Transformation, Inc. 8001 Branch Dr.   1135 Meadow Creek Drive, #367 Irving,
Texas 75063   Irving, Texas 75038 Fax No.: 972/868-0267     Attn: Legal Dept.  
 

 

  j. Survival. Any right or obligation which becomes absolute before termination
of this Agreement for any reason, or which is by definition of a continuing
nature, will survive such termination. Notwithstanding and without limiting the
forgoing, Sections 4 through 9 survive the termination of this Agreement.

 

  k. Governing Law. This Agreement and all of the parties’ respective rights and
obligations in connection therewith will be governed by Texas law (excluding
conflict rules) and the parties submit to the jurisdiction of the state and
federal courts located in Dallas County, Texas for the resolution of all
disputes under or relating to this Agreement or its performance.

 

  l. Entire Agreement. This Agreement and any Exhibits attached hereto
constitute the entire agreement between the parties with respect to the subject
matter and supersede any prior or contemporaneous agreement or understanding,
whether written or oral, if any, between the parties.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Aegis Communications Group, Inc.:   Contractor: By:  

/s/ KANNAN RAMASAMY

--------------------------------------------------------------------------------

  By:  

/s/ APARUP SENGUPTA

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

        Date:  

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

7



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Names of prospects :

 

EduCap Inc.

 

PharmaCare Management Services Inc.

 

Nations Health Inc.

 

MX Energy Inc.

 

Vartec Telecom Inc.

 

(This list will be updated on a quarterly basis, with the Sales Pipeline report
to be reviewed by the Contractor with Aegis under the guidelines set forth in
section 1 of the Agreement.)

 

2. Commission Structure: For each Purchaser that enters into a Services
agreement with Aegis during the Referral Period, Aegis will pay Contractor 5 %
of the revenue Aegis receives from the Purchaser under the Services agreement.
The “Referral Period” means the Effective Date of the Agreement until the date
90 days after the last day of the Term.

 

Exhibit A - 1